
	
		II
		112th CONGRESS
		1st Session
		S. 1834
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2011
			Mr. Corker introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To restore and repair the United States mortgage markets
		  by making them transparent, bringing in private capital, winding down the
		  Government-sponsored enterprises, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Residential Mortgage Market
			 Privatization and Standardization Act of 2011.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Covered
			 mortgage loan
				(A)In
			 generalThe term covered mortgage loan means any
			 residential mortgage loan, including any single-family and multifamily loan,
			 that is originated, serviced, or subserviced, in whole or in part, owned
			 directly or indirectly, including through any interest in a security that is
			 backed in whole or in part by a mortgage loan, or securitized or resecuritized,
			 by an entity or affiliate or subsidiary thereof that is regulated by any of the
			 agencies listed in subparagraph (B).
				(B)AgenciesThe
			 agencies listed in this subparagraph are—
					(i)the
			 Board of Governors of the Federal Reserve System;
					(ii)the Department
			 of Agriculture;
					(iii)the Department
			 of Housing and Urban Development;
					(iv)the Federal
			 Deposit Insurance Corporation;
					(v)the
			 Federal Housing Finance Agency;
					(vi)the Farm Credit
			 Administration;
					(vii)the Federal
			 Trade Commission;
					(viii)the Office of
			 the Comptroller of the Currency;
					(ix)the National
			 Credit Union Administration; and
					(x)the
			 Securities and Exchange Commission.
					(2)EnterprisesThe
			 term enterprises means, individually and collectively, the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation.
			(3)FHFA;
			 DirectorThe terms FHFA and Director
			 mean the Federal Housing Finance Agency and the Director thereof,
			 respectively.
			(4)Mortgage
			 Data
				(A)In
			 generalThe Director shall define mortgage data, by regulation,
			 consistent with this paragraph.
				(B)Single-family
			 loansFor single-family covered mortgage loans, the term
			 mortgage data means, as of the date of origination—
					(i)the
			 loan origination date and the loan maturity date;
					(ii)whether the loan
			 is a purchase loan or a refinance, and for refinance loans—
						(I)the date on which
			 the refinanced loan was originated;
						(II)the identity of
			 the lender on the refinanced loan; and
						(III)the unpaid
			 principal balance of the refinanced loan that was repaid by the new
			 loan;
						(iii)the value of
			 the collateral property on which the lender relied, and how the lender
			 determined the value;
					(iv)the credit score
			 or scores that the lender used or on which it relied, and the entity that
			 supplied each;
					(v)debt-to-income
			 ratios, including—
						(I)the ratio of the
			 total debt of the borrower and coborrowers, expressed as a monthly payment
			 amount, to the total current and expected future income of the borrower and any
			 coborrowers on which the lender relied, expressed as a monthly income amount;
			 and
						(II)the ratio of the
			 first scheduled payment on the loan, expressed as a monthly payment amount, to
			 the total current and expected future income of the borrower and any
			 coborrowers on which the lender relied, expressed as a monthly income
			 amount;
						(vi)the total value
			 of borrower assets, but not including the value of the collateral and not
			 including income, on which the lender relied;
					(vii)the principal
			 amount of the loan;
					(viii)the interest
			 rate on the loan;
					(ix)if
			 the interest rate may adjust under the loan terms, the terms and limits of any
			 permissible adjustment, including the index and margin, if applicable, when the
			 rate may adjust, and any caps or floors on any such adjustment;
					(x)if
			 the principal may increase under the loan terms at origination, the terms and
			 limits of any permissible increase, including when the increase or increases
			 may occur, how the amount and timing of any increase is determined, and any
			 caps on any such increases;
					(xi)if
			 the payment amount may adjust, independently of a rate adjustment or of an
			 increase in the principal amount, the terms and limits of any permissible
			 adjustment, including when the adjustment may occur, how the amount and timing
			 of any adjustment is determined, and any caps or floors on any such
			 adjustments;
					(xii)whether, under
			 the loan terms, the borrower may be required to pay any prepayment penalty, and
			 if so, the potential amount and timing of any such penalty;
					(xiii)any
			 permissible grace periods and late fees under the loan terms, including fee
			 amounts permitted on the loan;
					(xiv)whether the
			 borrower or any coborrower has stated an intent to reside in the property as a
			 principal residence;
					(xv)whether the loan
			 is assumable under the loan terms at origination and if so, the conditions on
			 which any assumption may be denied;
					(xvi)whether the
			 originating lender was or is aware of any subordinate or senior lien on the
			 property at the time at which the loan was originated, and if so, the identity
			 of all lenders or other lienholders of such other loans, the relative lien
			 position of each, and the date of origination of each lien if it secures a
			 mortgage loan;
					(xvii)the type of
			 mortgage insurance relating to the loan, including who pays it, and the amount
			 and scheduled payment dates of any premiums;
					(xviii)whether flood
			 insurance is required in connection with the loan, and if so, the amount and
			 timing of premiums;
					(xix)whether the
			 loan has an escrow account and if so, the amount of the initial deposit into
			 the escrow account and the amount of the monthly payments scheduled to be
			 deposited into the escrow account;
					(xx)the amount of
			 points, fees, and settlement charges paid to originate the loan, including the
			 amount of any compensation paid to a mortgage broker, and who paid it;
					(xxi)whether the
			 borrower or borrowers have any payment assistance at origination, such as
			 government or private subsidies or buydowns, and if so, the amounts, terms, and
			 timing of such assistance; and
					(xxii)the address of
			 the real property securing the mortgage loan.
					(C)Multifamily
			 loansFor multifamily covered mortgage loans, the term
			 mortgage data means, as of the date of origination—
					(i)the
			 number of dwelling units in each property securing each loan;
					(ii)the rent on each
			 dwelling unit, or, if more than 1 has the same rent, the number of units at
			 each rent level;
					(iii)the occupancy
			 status of each dwelling unit;
					(iv)whether the rent
			 is subsidized by any government agency and, if so, in what amounts, under what
			 terms and conditions, and for what period of time;
					(v)whether the rent
			 on the units is current, and if not, how many days or months the rent for each
			 unit is delinquent; and
					(vi)all of the
			 information described in subparagraph (B), except as modified by the Director,
			 by regulation, consistent with this Act.
					(D)After
			 originationFor both single-family and multifamily covered
			 mortgage loans, beginning the day after the date of origination of the loan,
			 and reported not less frequently than monthly thereafter until the loan ceases
			 to exist, the term mortgage data includes—
					(i)the
			 amount and date of payments received each month, including—
						(I)whether each
			 payment is received by the due date or within a grace period, and if a payment
			 is received after the scheduled due date, how many days past due;
						(II)the amount of
			 any payment deposited into an escrow account;
						(III)amounts paid
			 for other loan charges, with an identification of the amount and type of such
			 other charge; and
						(IV)the amount of
			 any prepayments;
						(ii)for loans on
			 which any payment or partial payment is overdue, the number of days since the
			 loan was current;
					(iii)whether
			 property taxes, hazard insurance premiums, and any flood insurance premiums
			 required in connection with the loan are paid by the borrower or borrowers as
			 required, and if any such item is not paid as required—
						(I)the number of
			 days since the payment was required, and the amount of the missed
			 payment;
						(II)whether the
			 servicer or other party on behalf of the servicer paid property taxes on the
			 property, and in what amount; and
						(III)whether the
			 servicer or other party on behalf of the servicer force-placed hazard or flood
			 insurance, and if so, the amount of the premium and the identity of the
			 insurer;
						(iv)the amount of
			 any interest paid to the borrower on any escrow;
					(v)the
			 type and date of any actions taken by or on behalf of the servicer due to
			 default, including nonpayment default, and the amount charged to the borrower
			 or borrowers as a result of the action or actions; and
					(vi)if
			 the servicer is aware of any damage to the property securing the loan, the type
			 and extent of the damage and of any repairs, the amount of insurance proceeds
			 paid, the amount of such proceeds disbursed or paid to the borrower, and the
			 amount held by the servicer, and the date and results of any inspection done by
			 or on behalf of the servicer.
					(E)Adjustments
			 consistent with the purposes of this ActThe Director may adjust
			 the items that are included in or excluded from the definition of mortgage data
			 consistent with this Act, as appropriate to protect the privacy of individual
			 consumers.
				(F)PrivacyThe
			 regulations required by subparagraph (A) may require rounding off of the debt
			 to income ratios required to be included as mortgage data to protect the
			 privacy of the borrower, taking into consideration the information that is
			 already available on the Internet or in other ways.
				3.GSE
			 winddown
			(a)Fannie
			 MaeSection 304 of the
			 National Housing Act (12 U.S.C. 1719) is amended by adding at the end the
			 following:
				
					(h)Winddown of
				enterprises
						(1)Annual
				guarantee reductionsNot later than 180 days after the date of
				enactment of the Mortgage Market Privatization and Standardization Act of 2011,
				and annually thereafter, the Director shall begin reducing the percentage of
				the value of a trust certificate or other security that may be guaranteed by
				the corporation by not less than 10 percent per year.
						(2)StructureThe
				percentage of the bond guaranteed by the corporation can be structured on
				either a pro-rata or senior-subordinated basis, as determined by the Director.
				The Director shall pursue a strategy that allows for market signals to assist
				Congress and the Director to monitor and assess the price that private market
				participants are assigning to mortgage credit
				risk.
						.
			(b)Freddie
			 MacSection 305 of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454) is amended by
			 adding at the end the following:
				
					(d)Winddown of
				enterprises
						(1)Annual
				guarantee reductionsNot later than 180 days after the date of
				enactment of the Mortgage Market Privatization and Standardization Act of 2011,
				and annually thereafter, the Director shall begin reducing the percentage of
				the value of a trust certificate or other security that may be guaranteed by
				the corporation by not less than 10 percent per year.
						(2)StructureThe
				percentage of the bond guaranteed by the corporation can be structured on
				either a pro-rata or senior-subordinated basis, as determined by the Director.
				The Director shall pursue a strategy that allows for market signals to assist
				Congress and the Director to monitor and assess the price that private market
				participants are assigning to mortgage credit
				risk.
						.
			4.Residential
			 mortgage market transparency
			(a)In
			 generalMortgage data
			 relating to all covered mortgage loans shall be put into the public domain in
			 accordance with this section.
			(b)Agency
			 actionEach agency named in section 2(1)(B) shall, not later than
			 1 year after the date of enactment of this Act, require, by regulation, that
			 all entities regulated by such agency shall put mortgage data relating to
			 covered mortgage loans into the public domain, in accordance with this Act and
			 the regulations issued under this Act. Such regulations shall require that the
			 data be reasonably accurate and complete.
			(c)Manner and form
			 of dataNot later than 1 year after the date of enactment of this
			 Act, the Director shall, by regulation—
				(1)establish the
			 manner and form by which all mortgage data required to be put into the public
			 domain by this section shall be put into the public domain; and
				(2)require that such
			 mortgage data be made available in a uniform manner, in a form designed for
			 uniformity of data definitions and forms, ease and speed of access, ease and
			 speed of downloading, and ease and speed of use.
				(d)UpdateAll
			 entities required to put mortgage data into the public domain under this Act
			 shall continuously update the mortgage data, not less frequently than monthly,
			 as long as the entities exist, whether in conservatorship, receivership, or
			 otherwise. All updates shall be reasonably accurate and complete.
			(e)Responsibility
			 of regulated entitiesThe mortgage data required to be put into
			 the public domain in accordance with this Act shall include all mortgage data
			 related to all covered mortgage loans, to the extent practicable.
			(f)Duplication of
			 effortIf 2 or more entities are required by this Act to report
			 the same mortgage data relating to the same mortgage loan, they may, by
			 agreement, determine that only 1 of such entities will report the data. If 1 of
			 such entities reports the required mortgage data, it shall not be a violation
			 of this section for the other entities not to report the data.
			(g)Date of access
			 to dataThe Director shall establish, and cause to be published
			 in the Federal Register, the initial date on which—
				(1)the public shall
			 begin to have access to any data put into the public domain in accordance with
			 this Act; and
				(2)all mortgage data
			 is required to be put into the public domain, in accordance with this
			 Act.
				(h)Costs to
			 FHFAThe FHFA shall pay the cost of establishing the database of
			 mortgage data that is put into the public domain under this section, and of
			 providing public access to that database. If the FHFA ever ceases to exist
			 without being replaced, and unless otherwise provided by Act of Congress, the
			 cost of maintaining the database shall be borne by the remaining agencies named
			 in section 2(1)(B), by agreement.
			5.Encouraging a
			 market for high quality residential mortgage futures
			(a)In
			 generalSubpart A of part 2
			 of subtitle A of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4541 et seq.) is amended by adding at the end the
			 following:
				
					1327.Encouraging a
				market for high quality residential mortgage futures
						(a)DefinitionsIn
				this section, the following definitions shall apply:
							(1)Deliverable
				residential mortgage
								(A)In
				generalThe terms deliverable residential mortgage
				and DRM have the meaning given those terms by rule of the
				Director, in consultation with participants in the TBA market, taking into
				consideration underwriting and product features that historical loan
				performance data indicate result in a lower risk of default, such as—
									(i)documentation and
				verification of the financial resources relied upon to qualify the
				mortgagor;
									(ii)standards with
				respect to—
										(I)the residual
				income of the mortgagor after all monthly obligations;
										(II)the ratio of the
				housing payments of the mortgagor to the monthly income of the mortgagor;
				and
										(III)the ratio of
				total monthly installment payments of the mortgagor to the income of the
				mortgagor;
										(iii)mitigating the
				potential for payment shock on adjustable rate mortgages through product
				features and underwriting standards;
									(iv)mortgage
				guarantee insurance or other types of insurance or credit enhancement obtained
				at the time of origination, to the extent such insurance or credit enhancement
				reduces the risk of default; and
									(v)prohibiting or
				restricting the use of balloon payments, negative amortization, prepayment
				penalties, interest-only payments, and other features that have been
				demonstrated to exhibit a higher risk of borrower default.
									(B)Limitation on
				definitionThe Director, in defining the term deliverable
				residential mortgage, as required by subparagraph (B), shall define that
				term to be no broader than the definition of the term qualified
				mortgage, as provided under section 129C(c)(2) of the Truth in Lending
				Act and regulations adopted thereunder.
								(2)Participant in
				the TBA marketThe term participant in the TBA
				market means a private investor in or dealer of mortgage-backed
				securities, particularly mortgage-backed securities issued by the enterprises,
				that routinely enters into forward contracts for the sale of mortgage-backed
				securities that do not specify the particular mortgage-backed securities that
				will be delivered to the buyer.
							(3)ProgramThe
				term program means the program established under subsection
				(b).
							(4)DRM futures
				marketThe term DRM futures market means a market
				for forward contracts for the sale of mortgage-backed securities collateralized
				exclusively by deliverable residential mortgages.
							(5)TBA
				marketThe term TBA market means the market for
				forward contracts for the sale of mortgage-backed securities that do not
				specify the particular mortgage-backed securities that will be delivered to the
				buyer.
							(b)Program
				EstablishedThe Director, in consultation with participants in
				the TBA market, shall establish a program to encourage the development of a DRM
				futures market that—
							(1)compliments the
				TBA market;
							(2)creates
				incentives for trading by participants in the TBA market; and
							(3)has the potential
				to replace the TBA market.
							(c)Technology and
				infrastructureThe Director shall consult with participants in
				the TBA market to develop the technology and infrastructure necessary to carry
				out the program established under this section.
						(d)Annual
				reportThe Director shall submit to Congress an annual report on
				the program established under this
				section.
						.
			(b)Securities laws
			 exemptions
				(1)Securities Act
			 of 1933Section 3(a) of the Securities Act of 1933 (15 U.S.C.
			 77c(a)) is amended by adding at the end the following:
					
						(14)Any
				mortgage-backed security collateralized exclusively by deliverable residential
				mortgages, as such term is defined under section 1327 of the Federal Housing
				Enterprises Financial Safety and Soundness Act of
				1992.
						.
				(2)Securities
			 Exchange Act of 1934Section 3(a)(12)(A) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78c(a)(12)(A)) is amended—
					(A)by redesignating
			 clauses (vi) and (vii) as clauses (vii) and (viii), respectively; and
					(B)by inserting
			 after clause (v) the following:
						
							(vi)any
				mortgage-backed security collateralized exclusively by deliverable residential
				mortgages, as such term is defined under section 1327 of the Federal Housing
				Enterprises Financial Safety and Soundness Act of
				1992;
							.
					6.Monetization of
			 business valuePursuant to the
			 authority of the Director as conservator of the enterprises under section 1367
			 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992
			 (12 U.S.C. 4617), the Director shall—
			(1)identify any
			 property of the enterprises that would be of value to nongovernmental entities,
			 including—
				(A)historical
			 databases containing information on prepayment, delinquency, and default
			 rates;
				(B)proprietary home
			 price indices;
				(C)technology used
			 in the securitization of mortgages; and
				(D)patents relating
			 to the securitization of mortgages, automated underwriting systems, and other
			 processes; and
				(2)sell any property
			 identified under paragraph (1) to nongovernmental entities.
			7.Uniform
			 underwriting standards
			(a)Standards
			 EstablishedNotwithstanding any other provision of this Act or
			 any other provision of Federal, State, or local law, the Federal banking
			 agencies (as that term is defined in section 3 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1813)), in consultation with the FHFA and the Secretary of
			 Housing and Urban Development, shall jointly establish specific minimum
			 standards for mortgage underwriting, including—
				(1)a requirement
			 that the mortgagee verify and document the income and assets relied upon to
			 qualify the mortgagor on the residential mortgage, including the previous
			 employment and credit history of the mortgagor; and
				(2)a down payment
			 requirement that—
					(A)is equal to not
			 less than 5 percent of the purchase price of the property securing the
			 residential mortgage;
					(B)in the case of a
			 first lien residential mortgage loan with an initial loan to value ratio that
			 is more than 80 percent and not more than 95 percent, includes a requirement
			 for credit enhancements, as defined by the Federal banking agencies, until the
			 loan to value ratio of the residential mortgage loan amortizes to a value that
			 is less than 80 percent of the purchase price;
					(C)uses a method for
			 determining the ability of the mortgagor to repay the residential mortgage that
			 is based on factors including—
						(i)all
			 terms of the residential mortgage, including principal payments that fully
			 amortize the balance of the residential mortgage over the term of the
			 residential mortgage; and
						(ii)the debt to
			 income ratio of the mortgagor; and
						(D)any other
			 specific standards that the Federal banking agencies jointly determine are
			 appropriate to ensure prudent underwriting of residential mortgages.
					(b)Updates to
			 StandardsThe Federal banking agencies, in consultation with the
			 FHFA and the Secretary of Housing and Urban Development—
				(1)shall review the
			 standards established under this section not less frequently than every 5
			 years; and
				(2)based on the
			 review under paragraph (1), may revise the standards established under this
			 section, as the Federal banking agencies, in consultation with the FHFA and the
			 Secretary of Housing and Urban Development, determine to be necessary.
				(c)ComplianceIt
			 shall be a violation of Federal law—
				(1)for any mortgage
			 loan originator to fail to comply with the minimum standards for mortgage
			 underwriting established under subsection (a) in originating a residential
			 mortgage loan;
				(2)for any company
			 to maintain an extension of credit on a revolving basis to any person to fund a
			 residential mortgage loan, unless the company reasonably determines that the
			 residential mortgage loan funded by such credit was subject to underwriting
			 standards no less stringent than the minimum standards for mortgage
			 underwriting established under subsection (a); or
				(3)for any company
			 to purchase, fund by assignment, or guarantee a residential mortgage loan,
			 unless the company reasonably determines that the residential mortgage loan was
			 subject to underwriting standards no less stringent than the minimum standards
			 for mortgage underwriting established under subsection (a).
				(d)Implementation
				(1)Regulations
			 requiredThe Federal banking agencies, in consultation with the
			 FHFA, shall issue regulations to implement subsections (a) and (c), which shall
			 take effect not later than 270 days after the date of enactment of this
			 Act.
				(2)Report
			 requiredIf the Federal banking agencies have not issued final
			 regulations under subsections (a) and (c) before the date that is 270 days
			 after the date of enactment of this Act, the Federal banking agencies shall
			 jointly submit to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives
			 a report that—
					(A)explains why
			 final regulations have not been issued under subsections (a) and (c);
			 and
					(B)provides a
			 timeline for the issuance of final regulations under subsections (a) and
			 (c).
					(e)EnforcementCompliance
			 with the rules issued under this section shall be enforced by—
				(1)the primary
			 financial regulatory agency as that term is defined under section 2 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301) of
			 an entity, with respect to an entity subject to the jurisdiction of a primary
			 financial regulatory agency, in accordance with the statutes governing the
			 jurisdiction of the primary financial regulatory agency over the entity, and as
			 if the action of the primary financial regulatory agency were taken under such
			 statutes; and
				(2)the Bureau of
			 Consumer Financial Protection, with respect to a company that is not subject to
			 the jurisdiction of a primary financial regulatory agency.
				(f)Exemptions for
			 certain nonprofit mortgage loan originators
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Federal banking agencies, in consultation with the Secretary of
			 Housing and Urban Development and the Secretary of the Treasury, may jointly
			 issue rules to exempt from the requirements under subsection (a)(2), mortgage
			 loan originators that are exempt from taxation under section 501(c)(3) of the
			 Internal Revenue Code of 1986.
				(2)Determining
			 factorsThe Federal banking agencies shall ensure that—
					(A)the lending
			 activities of a mortgage loan originator that receives an exemption under this
			 subsection do not threaten the safety and soundness of the banking system of
			 the United States; and
					(B)a mortgage loan
			 originator that receives an exemption under this subsection—
						(i)is
			 not compensated based on the number or value of residential mortgage loan
			 applications accepted, offered, or negotiated by the mortgage loan
			 originator;
						(ii)does not offer
			 residential mortgage loans that have an interest rate greater than zero
			 percent;
						(iii)does not gain a
			 monetary profit from any residential mortgage product or service
			 provided;
						(iv)has the primary
			 purpose of serving low income housing needs;
						(v)has
			 not been specifically prohibited, by statute, from receiving Federal funding;
			 and
						(vi)meets any other
			 requirements that the Federal banking agencies jointly determine are
			 appropriate for ensuring that a mortgage loan originator that receives an
			 exemption under this subsection does not threaten the safety and soundness of
			 the banking system of the United States.
						(3)Reports
			 requiredBefore the issuance of final rules under subsection (a),
			 and annually thereafter, the Federal banking agencies shall jointly submit to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a report
			 that—
					(A)identifies the
			 mortgage loan originators that receive an exemption under this subsection;
			 and
					(B)for each mortgage
			 loan originator identified under subparagraph (A), explains the rationale for
			 providing an exemption.
					(4)Updates to
			 exemptionsThe Federal banking agencies, in consultation with the
			 Secretary of Housing and Urban Development and the Secretary of the
			 Treasury—
					(A)shall review the
			 exemptions established under this subsection, not less frequently than every 2
			 years; and
					(B)based on the
			 review under subparagraph (A), may revise the standards established under this
			 subsection, as the Federal banking agencies, in consultation with the Secretary
			 of Housing and Urban Development and the Secretary of the Treasury, determine
			 to be necessary.
					(g)Rules of
			 ConstructionNothing in this section may be construed to
			 permit—
				(1)the enterprises
			 to make or guarantee a residential mortgage loan that does not meet the minimum
			 underwriting standards established under this section; or
				(2)the Federal
			 banking agencies to issue an exemption under subsection (f) that is not on a
			 case-by-case basis.
				(h)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)CompanyThe
			 term company—
					(A)has the same
			 meaning as in section 2(b) of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1841(b)); and
					(B)includes a sole
			 proprietorship.
					(2)Mortgage loan
			 originatorThe term mortgage loan originator means
			 any company that takes residential mortgage loan applications and offers or
			 negotiates terms of residential mortgage loans.
				(3)Residential
			 mortgage loanThe term residential mortgage
			 loan—
					(A)means any
			 extension of credit primarily for personal, family, or household use that is
			 secured by a mortgage, deed of trust, or other equivalent security interest in
			 a dwelling or residential real estate upon which is constructed or intended to
			 be constructed a dwelling; and
					(B)does not include
			 a mortgage loan for which mortgage insurance is provided by the Department of
			 Veterans Affairs or the Rural Housing Administration.
					(4)Extension of
			 credit; dwellingThe terms extension of credit and
			 dwelling have the same meanings as in section 103 of the Truth in
			 Lending Act (15 U.S.C. 1602).
				(i)Repeal of
			 credit risk retention and QRM rulesSection 15G of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78o–11) is repealed, and any rule or regulation promulgated
			 under that section shall have no force or effect, effective on the date of
			 enactment of this Act.
			8.Residential
			 mortgage servicing standards
			(a)Uniform
			 PSA
				(1)Development
					(A)In
			 generalThe Director, in
			 consultation with the Secretary of the Treasury and the Board of Governors of
			 the Federal Reserve System, shall, not later than 1 year after the date of
			 enactment of this Act, develop a uniform pooling and servicing agreement (in
			 this section referred to as a uniform PSA). The Director shall
			 work with industry groups, including servicers, originators, and mortgage
			 investors to develop the uniform PSA.
					(B)CriteriaThe uniform PSA shall—
						(i)address all issues relating to the pool
			 trustee, and shall be based on pooling and servicing agreements in use by the
			 enterprises on the date of enactment of this Act; and
						(ii)create uniform
			 loss mitigation standards, including standards for a single point of contact
			 for troubled borrowers, an industry wide net-present-value model for
			 determining when to conduct a loan modification rather than foreclosure, and
			 national standards for the foreclosure process.
						(2)Effect of
			 uniform PSABeginning 1 year after the date of enactment of this
			 Act, all mortgage backed securities issued by national or State chartered banks
			 in the United States will be affected in accordance with the uniform
			 PSA.
				(b)MERS2The
			 Director shall establish, by rule, a Mortgage Electronic Registration System
			 (in this section referred to as MERS2) based on the Mortgage
			 Electronic Registration System in use on the date of enactment of this Act.
			 MERS2 shall incorporate a single national database for all mortgage title
			 transfers, to be maintained and operated by FHFA. The rules of the Director
			 shall ensure that property title is transferred in accordance with all
			 applicable provisions of law. All mortgage transfers shall take place according
			 to national standards and shall be recorded in the MERS2 system.
			(c)Uniform
			 regulatory practicesThe Comptroller of the Currency, Chairperson
			 of the Federal Deposit Insurance Corporation, Director, Chairman of the Board
			 of Governors of the Federal Reserve System, and Director of the Bureau of
			 Consumer Financial Protection shall, jointly, under the direction of the
			 Director, develop uniform regulatory practices for the mortgage market.
			
